In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-2023
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

DERRICK W. JOHNSON,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                   Western District of Wisconsin.
            No. 17-CR-72 — William M. Conley, Judge.
                     ____________________

      ARGUED NOVEMBER 6, 2018 — FEBRUARY 21, 2019
               ____________________

   Before WOOD, Chief Judge, and EASTERBROOK and KANNE,
Circuit Judges.
    KANNE, Circuit Judge. Derrick Johnson appeals his convic-
tion for possession of a ﬁrearm in furtherance of a drug traf-
ﬁcking crime. Police arrested him at a Madison, Wisconsin,
bar carrying ﬁve hydrocodone pills, two cell phones, gem
packs containing marijuana residue, a plastic bag of antihista-
mine, and a loaded pistol. Johnson pled guilty to possession
of a controlled substance with intent to deliver but went to
2                                                  No. 18-2023

trial on the ﬁrearm charge. On appeal, Johnson claims the dis-
trict court committed reversible error in three ways. First, he
claims the jury instructions misstated the law and confused
the jury. Second, he contends that the district court should not
have admitted the government’s proﬀered expert testimony.
Lastly, Johnson argues the government presented insuﬃcient
evidence to support his conviction. We aﬃrm.
                       I. BACKGROUND
    A Madison, Wisconsin, police officer named Joseph Buc-
cellato recognized Derrick Johnson outside of a campus bar
on June 17, 2017. Johnson wore a jacket; a wardrobe choice
that struck the officer as odd for a warm summer night. He
suspected Johnson was armed. After confirming an outstand-
ing warrant for Johnson’s arrest, Buccellato and another of-
ficer confronted and attempted to apprehend him. Johnson
wrestled free from the pair and made a short-lived escape into
the bar where the officers ultimately arrested him. The offic-
ers searched Johnson and discovered a Crown Royal whiskey
bag containing small plastic bags known as gem packs. Some
gem packs remained unused, others contained marijuana res-
idue, and five gem packs each contained a hydrocodone pill.
The officers also found two cell phones and another plastic
bag filled with powdered antihistamine. Data pulled from
one of the cell phones revealed Facebook conversations in
which Johnson appeared to arrange drug deals. Most signifi-
cantly, the officers discovered a loaded pistol with a bullet in
its chamber zipped up in Johnson’s jacket pocket.
    A grand jury indicted Johnson with one count of pos-
sessing hydrocodone with intent to distribute and one count
of possessing a handgun in furtherance of a drug trafficking
crime in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C.
No. 18-2023                                                   3

§ 924(c), respectively. Johnson pled guilty to possessing hy-
drocodone with intent to distribute but went to trial on the
firearm charge.
    Prior to trial, the government designated Bureau of Alco-
hol, Tobacco, and Firearms (“ATF”) Special Agent Michael
Aalto as an expert witness on drug distribution and traffick-
ing. The government included Aalto’s curriculum vitae with its
expert testimony notice. Special Agent Aalto’s law enforce-
ment career spanned more than twenty years. He spent more
than half of his time with the ATF, where he served under-
cover in the drug trade and worked with informants. The ex-
pert witness notification explained that Aalto would offer his
opinion on the habits, customs, and practices of drug dealers.
Specifically, Aalto would testify about the different items dis-
covered in Johnson’s possession during his arrest and their
relationship to drug dealing. According to the government,
this testimony would help the jury understand how Johnson
used the pistol “in furtherance of” the drug crime. The gov-
ernment also identified Buccellato as an expert witness.
    Johnson moved in limine to exclude the testimony of both
Aalto and Buccellato as irrelevant. Johnson argued that be-
cause he pled guilty to possession with intent to distribute,
the government no longer needed to prove he dealt drugs. Al-
ternatively, Johnson contended that the district court should
weigh and exclude Aalto’s and Buccellato’s testimony under
Federal Rule of Evidence 702.
    The district court held a hearing and, relying on our cases
describing such testimony as helpful and relevant, rejected
Johnson’s Rule 702 argument. The court also noted that expert
testimony about why drug dealers possess guns and how
4                                                     No. 18-2023

they use them provides helpful information for lay jurors un-
familiar with the clandestine narcotics world and accordingly
rejected Johnson’s relevance argument. The court explained
that testimony concerning the other items Buccellato recov-
ered from Johnson during the arrest could provide context for
Johnson’s firearm possession.
    At trial, Aalto testified to a variety of factors. Based on the
Facebook conversation data taken from one of Johnson’s
phones, Aalto concluded that Johnson made an appointment
to sell Xanax two and a half hours before his arrest. Aalto ex-
plained that drug dealers commonly use gem packs to pack-
age drugs for sale. The government asked Aalto about the re-
lationship between drugs and guns. He observed that due to
drug dealing’s dangerous nature, guns and drugs go hand-in-
hand and concluded “[w]here there’s guns, there’s drugs, and
where there’s drugs, there’s guns.” On cross-examination by
Johnson’s counsel, Aalto walked back his broad assertion,
noting that drugs and guns go together not always, but
“[m]ost of the time.”
    As trial closed, the district court considered the parties’
proposed jury instructions. The government asked the court
to supplement the pattern jury instruction explaining the “in
furtherance of” element with factors identiﬁed in United States
v. Duran, 407 F.3d 828, 845 (7th Cir. 2005). Conversely, John-
son requested that the district court borrow a jury instruction
used in a previous case which included a dictionary deﬁnition
of the word “facilitate.” Over Johnson’s objection, the district
court ultimately administered a pattern-based jury instruc-
tion but added both the dictionary deﬁnition of “facilitate”
and the Duran factors the court deemed relevant to the case.
No. 18-2023                                                           5

The court omitted Duran factors related to the gun’s legal sta-
tus because it previously granted the government’s motion in
limine to exclude evidence about whether Johnson legally pos-
sessed the pistol.
   In the following presentation of the jury instruction, the
bolded text highlights the added Duran factors. Johnson’s re-
quested dictionary language deﬁning “facilitate” is italicized:
       As used in the second element of Count 2, a person
       possesses a ﬁrearm in furtherance of a drug traﬃck-
       ing crime if the ﬁrearm furthers, advances, moves
       forward or facilitates the crime. The mere presence
       of a ﬁrearm at the scene of a drug traﬃcking crime
       is not enough to establish that the ﬁrearm was pos-
       sessed in furtherance of the crime. There must be
       some additional connection between the ﬁrearm and
       the crime. In making this determination, you should
       consider all of the evidence, including: the type of
       drug activity that is being conducted; the type,
       value and amount of drugs; the accessibility of the
       ﬁrearm; the type of the ﬁrearm; whether the ﬁrearm
       is loaded; the proximity of the ﬁrearm to drugs or
       drug proﬁts; the time and circumstances under
       which the gun is found; and whether the ﬁrearm makes
       the crime possible, easier to commit, or more likely to suc-
       ceed. While these factors or any other factor you
       deem important may be useful, they are not to be
       applied rigidly or with equal weight. The weight, if
       any, you give these or other factors is up to you. No
       factor or combination of factors is dispositive. In-
       stead, you are to be guided primarily by common
       sense in deciding if “the ﬁrearm furthered, ad-
       vanced, moved forward or facilitated the crime.”
(R. 72 at 6).
6                                                     No. 18-2023

    The jury convicted Johnson. He subsequently challenged
the suﬃciency of the evidence under Federal Rule of Criminal
Procedure 29, which the district court denied. He appealed.
                            II. ANALYSIS
    Johnson argues the district court erred in three ways. First,
he contends the court administered jury instructions that mis-
stated the law and confused the jury. Second, he challenges
the admission of the government’s expert witness testimony.
Third, Johnson maintains that insuﬃcient evidence sup-
ported his conviction.
    A. The District Court Administered Adequate Jury Instruc-
       tions
    Johnson argues that the jury instructions misstated the law
and confused the jury. He objects to the instructions because
the district court included the Duran factors in the “in further-
ance of” instruction and placed his proposed dictionary deﬁ-
nition language among the factors.
    We review whether a jury instruction accurately states the
law de novo. United States v. DiSantis, 565 F.3d 354, 359 (7th Cir.
2009). District courts can improve pattern jury instruction lan-
guage or “start from scratch.” United States v. Edwards, 869
F.3d 490, 500 (7th Cir. 2017). We give the district court discre-
tion on precise wording “so long as the ﬁnal result, read as a
whole, completely and correctly states the law.” DiSantis, 565
F.3d at 359 (quoting United States v. Gibson, 530 F.3d 606, 609
(7th Cir. 2008).
   The jury convicted Johnson of possessing a ﬁrearm in fur-
therance of a drug crime. 18 U.S.C. § 924(c). The statute pro-
vides that “[a]ny person who, during and in relation to any
crime of violence or drug traﬃcking crime … in furtherance
No. 18-2023                                                    7

of any such crime, possesses a ﬁrearm, shall … be sentenced
to a term of imprisonment of not less than 5 years[.]”
§ 924(c)(1)(A)(i).
    We previously examined the statute’s “in furtherance of”
language and determined it requires that the weapon “fur-
ther, advance, move forward, promote or facilitate the drug-
traﬃcking crime.” Duran, 407 F.3d at 840 (citing United States
v. Castillo, 406 F.3d 806 (7th Cir. 2005)). The recurring factual
inquiry in cases where an arrested drug dealer possesses (but
does not brandish) a ﬁrearm centers on the dealer’s purpose
for carrying the weapon. In Duran, we recognized the diﬃ-
culty in distinguishing between lawful carrying for personal
protection and carrying to protect a drug stash. Duran, 407
F.3d at 840.
    To help the juries, we borrowed a list of factors articulated
by the Fifth Circuit including, “the type of drug activity that
is being conducted, accessibility of the ﬁrearm, the type of the
weapon, whether the weapon is stolen, the status of the pos-
session (legitimate or illegal), whether the gun is loaded,
proximity to drugs or drug proﬁts, and the time and circum-
stances under which the gun is found.” Id. (quoting United
States v. Ceballos-Torres, 218 F.3d 409, 414–15 (5th Cir.), modi-
ﬁed on denial of rehearing, 226 F.3d 651 (5th Cir. 2000)). As
we noted in Duran, these factors are not exhaustive, nor are
they necessary. 407 F.3d at 840. Overall, we emphasize com-
mon sense as the jury’s guide. Id.
    Here, Johnson raises two main objections to the instruc-
tion. First, he believes the instruction’s arrangement led the
jury to believe it could discard part of the legal standard. Spe-
ciﬁcally, the district court added the dictionary language de-
8                                                   No. 18-2023

ﬁning “facilitate” to the end of the listed Duran factors. Be-
cause the instruction described the Duran factors as optional,
Johnson believes the jury could have interpreted the instruc-
tion to mean that it was optional to ﬁnd that the gun “facili-
tated” the drug crime. And because “facilitate” is one of the
words used to describe “furthered,” the jury could have
thought that it was optional to ﬁnd that Johnson possessed the
gun “in furtherance of” his drug dealing. Second, Johnson ar-
gues that the district court abused its discretion by including
the Duran factors in the instruction. Johnson complains that
the court only included factors detrimental to his case and ex-
cluded potentially helpful factors. Moreover, he claims that
even though the commentary to the pattern instruction rec-
ommends providing jurors with the Duran factors, providing
them in this case distracted the jury from its primary task.
    We disagree. The administered jury instruction included
the critical Castillo standard twice—at the beginning and end.
Although the district court placed the dictionary language
prior to a sentence advising the jury to give the Duran factors
the weight—if any—it deemed appropriate, the instruction
deﬁnitively and properly concluded with Castillo’s standard.
The instruction eﬀectively gave the jury its task, listed consid-
erations to weigh in its discretion, and then iterated the
proper legal standard. The instruction clearly informed the
jury that it must ultimately determine whether “the ﬁrearm
furthered, advanced, moved forward or facilitated the crime.”
Castillo, 406 F.3d at 821. By bookending the non-patterned lan-
guage with the Castillo standard, the instruction suﬃciently
informed the jury of its task of determining whether he pos-
sessed the ﬁrearm in furtherance of his drug dealing.
No. 18-2023                                                     9

     We similarly disagree with Johnson’s argument that the
district court abused its discretion by including the Duran fac-
tors or prejudiced him by including only a few. We previously
explained that not all the Duran factors are equally helpful in
a given situation. United States v. Brown, 724 F.3d 801, 803 (7th
Cir. 2013). Because the instruction clearly articulated the Cas-
tillo standard, we doubt that listing relevant Duran factors
caused the jury signiﬁcant confusion. Further, the instruction
cautioned the jury to only consider the factors to the extent
they proved helpful and suggested that the jury could con-
sider additional, unlisted factors.
    Although the jury instructions accurately stated the law in
this case, we re-emphasize that common sense should serve
as the jury’s primary guide in these cases. Duran, 407 F.3d at
840. To that end, we urge district courts drafting jury instruc-
tions to consider whether “less is more” in each case. While
the Duran factors provide helpful considerations, simple and
succinct instructions invite the jury to rely on its own intuition
and common sense in resolving the cases. Gehring v. Case
Corp., 43 F.3d 340, 344 (7th Cir. 1994) (“Good instructions use
simple words in short, concrete sentences.”); see also Brown,
724 F.3d at 803 (7th Cir. 2013) (noting that “[i]t can be easier
to determine ‘furtherance’ by a holistic analysis than by dis-
secting the issue into parts.”).
   B. The District Court Did Not Err by Admitting the Govern-
      ment’s Expert Witness Testimony
    Johnson argues that the district court erroneously admit-
ted Special Agent Aalto’s expert testimony. He objects to
Aalto’s testimony on two grounds. First, he argues that the
district court should have excluded Aalto’s testimony about
the relationship between drugs and guns because it failed to
10                                                  No. 18-2023

satisfy the requirements of Federal Rule of Evidence 702 and
Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993). Alter-
natively, Johnson contends that the court should have ex-
cluded as irrelevant any portion of Aalto’s testimony not di-
rectly related to the relationship between drugs and guns un-
der Federal Rule of Evidence 401.
     1. The District Court Did Not Abuse Its Discretion by Admit-
     ting Aalto’s Testimony Under Rule 702
    The admission of expert testimony is governed by Federal
Rule of Evidence 702 and Daubert. See C.W. ex rel. Wood v. Tex-
tron, Inc., 807 F.3d 827, 834 (7th Cir. 2015). Under Rule 702,
expert testimony must assist the trier of fact and demonstrate
suﬃcient reliability. Id.
    “We employ a two-step standard of review in cases chal-
lenging a district court’s admission or exclusion of the testi-
mony of an expert.” Textron, 807 F.3d at 835. We ﬁrst review
the district court’s application of Daubert’s framework de novo.
Id. Second, if the district court properly applied Daubert, we
review its decision not to exclude expert testimony for an
abuse of discretion. Id. We aﬀord the district court’s eviden-
tiary rulings special deference and ﬁnd an abuse of discretion
“only where no reasonable person could take the view
adopted by the trial court.” United States v. Causey, 748 F.3d
310, 316 (7th Cir. 2014) (quotation omitted).
     “The Supreme Court has made clear that in applying Rule
702, district courts serve a gatekeeping function and must en-
sure that the expert testimony at issue ‘both rests on a reliable
foundation and is relevant to the task at hand.’” United States
v. Cruz-Velasco, 224 F.3d 654, 660 (7th Cir. 2000) (quoting Daub-
ert, 509 U.S. at 597). In Kumho Tire Co. v. Carmichael, the Court
No. 18-2023                                                      11

explained that when testing the reliability of an expert opin-
ion, courts must adjust the Daubert “gatekeeper” factors to ﬁt
the facts of the particular case at issue. 526 U.S. 137, 147 (1999).
    “Our court has long recognized that testimony regarding
the methods used by drug dealers is helpful to the jury and
therefore a proper subject of expert testimony.” United States
v. Winbush, 580 F.3d 503, 510–11 (7th Cir. 2009); see also United
States v. Foster, 939 F.2d 445, 452 (7th Cir. 1991) (“‘The investi-
gator and the expert witness both serve as a link to the drug
culture in providing the jury with [an] understanding of the
intricate patterns and modus operandi’ of those involved in nar-
cotics traﬃcking.” (alteration in original) (quoting United
States v. Gonzalez, 933 F.2d 417, 428–29 (7th Cir. 1991)).
    Johnson argues that the district court improperly applied
the Daubert framework to Aalto’s testimony and instead
deemed Aalto’s testimony per se reliable and admissible. Spe-
ciﬁcally, Johnson objects to the district court’s characteriza-
tion of the case law concerning law enforcement expert testi-
mony about drug dealers’ modus operandi. He claims that the
district court failed to seriously consider whether and how
Aalto’s experience and training supported his opinion con-
cerning relationship between drugs and guns.
    We disagree. Johnson’s objections to the admission of
Aalto’s testimony bear a striking resemblance to those raised
in United States v. Tingle, 880 F.3d 851, 854 (7th Cir.), cert. de-
nied, 138 S. Ct. 1567 (2018). In that case, the defendant faced
charges for possessing and distributing methamphetamine
and possessing a ﬁrearm in furtherance of a drug traﬃcking
crime. Id. at 852. He argued that the district court errantly al-
lowed the government’s witness to testify as an expert, “with-
out properly examining his credentials or considering
12                                                    No. 18-2023

whether expert testimony would assist the jury.” Id. at 854.
We explained that the district court need not conduct a Daub-
ert hearing, “‘where the reliability of an expert’s methods is
properly taken for granted.’” Id. (quoting Kumho Tire, 526 U.S.
at 152). And we relied on the witness’s expertise—with 16
years of experience with the DEA and 14 years of experience
with the Missouri State Highway Patrol—to determine that he
was clearly “qualiﬁed to testify as an expert in his ﬁeld and
that his testimony could be helpful to the jury.” Tingle, 880
F.3d at 854. We also noted expert’s formal law enforcement
training and heavy involvement in drug cases. Id. Even before
Tingle, this court explained that such testimony is reliable
when based both on signiﬁcant law enforcement experience
and an application of the case’s facts. United States v. Allen, 269
F.3d 842, 846 (7th Cir. 2001).
    Here the district court similarly declined to conduct a
Daubert hearing concerning Aalto’s expert testimony on the
relationship between drugs and guns in the narcotics under-
world. However, the record reﬂects that the court considered
Aalto’s signiﬁcant qualiﬁcations and experience, and
properly applied the Daubert framework.
    As to Johnson’s objections to Aalto’s methodologies, the
district court correctly explained that the premise of admit-
ting testimony like Aalto’s relies on the notion that jurors “are
not well versed in the behavior of drug dealers.” Winbush, 580
F.3d at 511 (quoting Foster, 939 F.2d at 452). The court noted
that Aalto could relay to the jury behaviors he personally wit-
nessed among drug dealers. These experiences could help ex-
plain how and why drug dealers possess ﬁrearms. In other
words, Aalto’s shared experiences gave the jurors context for
an unfamiliar subculture and provided them with a better
No. 18-2023                                                   13

foundational understanding than they might glean from tele-
vision or popular culture. Foster, 939 F.2d at 452. This testi-
mony was relevant to Johnson’s case because it helped the
jury better evaluate whether his ﬁrearm possession was con-
sistent with and typical to the drug trade.
  2. The District Court’s Properly Admitted Aalto’s Other Testi-
mony
   Johnson additionally contends that the district court erred
because it admitted Aalto’s testimony about the other items
Johnson possessed during the arrest and Johnson’s Facebook
messages. Because the government only needed to prove the
ﬁrearm charge, Johnson believes the district court should
have excluded evidence unrelated to the ﬁrearm as irrelevant
under Federal Rule of Evidence 401.
    “The standard of review for the admission of evidence
where relevance is at issue is … abuse of discretion.” United
States v. Gill, 58 F.3d 334, 337 (7th Cir. 1995). District courts
properly admit evidence as relevant if “it has any tendency to
make a fact more or less probable than it would be without
the evidence.” Fed. R. Evid. 401(a).
    Johnson objects to Aalto’s testimony about how his activi-
ties resembled those of the typical drug dealer. This includes
Aalto’s testimony on how drug dealers often carry multiple
cell phones, how they prepackage drugs, how Johnson’s Fa-
cebook messages showed him setting up a drug deal using
industry slang, and how much money drug dealers carry on
them at a given time.
   We cannot agree with Johnson that the district court
abused its discretion by admitting this testimony. Aalto’s tes-
14                                                  No. 18-2023

timony provided the jury with relevant context clues concern-
ing Johnson’s ﬁrearm. While Johnson could have been carry-
ing a ﬁrearm for a lawful purpose—as many citizens do—the
other items in Johnson’s possession and his Facebook mes-
sages undoubtedly changed the situation’s complexion.
Aalto’s testimony showed that Johnson carried many regular
tools of a drug dealer and the ﬁrearm’s presence among them
was not merely incidental.
     C. Suﬃcient Evidence Supported Johnson’s Conviction
    Lastly, Johnson argues that the government presented in-
suﬃcient evidence to support his conviction. Speciﬁcally, he
believes that the government failed to provide evidence link-
ing his ﬁrearm to drug dealing. He urges that upholding the
district court’s ruling eﬀectively sets a standard that simply
possessing a gun while simultaneously possessing drugs suf-
ﬁciently supports a conviction under 18 U.S.C. § 924(c).
    “We review suﬃciency of evidence challenges in the light
most favorable to the prosecution and will only reverse if we
determine that no reasonable ﬁnder of fact could ﬁnd the de-
fendant guilty beyond a reasonable doubt.” United States v.
Eller, 670 F.3d 762, 765 (7th Cir. 2012). Our role is “limited to
ensuring that a valid legal theory supports the conviction and
that there is some evidence from which a rational jury could
ﬁnd in favor of that legal theory.” United States v. Amaya, 828
F.3d 518, 525 (7th Cir. 2016) (quoting Duran, 407 F.3d at 842).
   We previously explained that, “the mere presence of a ﬁre-
arm in a home or location where drugs are sold is not itself
suﬃcient to prove the ‘in furtherance of’ prong of the statute
and that there must be some nexus or connection between the
ﬁrearm and the drug-selling operation.” Eller, 670 F.3d at 765.
No. 18-2023                                                 15

Although we continue to caution that juries must ﬁnd reason-
able connections (beyond mere proximity) linking the ﬁrearm
and the drug operation, we also iterate that a “fact ﬁnder is
certainly entitled to come to the common-sense conclusion
that when someone has both drugs and a ﬁrearm on their per-
son, the gun is present to further drug traﬃcking.” Castillo,
406 F.3d at 815 (quoting United States v. Lomax, 293 F.3d 701,
706 (4th Cir. 2002)).
    We disagree with Johnson’s claim that the government
presented insuﬃcient evidence to support his conviction.
Johnson’s Facebook messages indicate that he conducted a
drug deal earlier the same evening. When Oﬃcer Buccellato
made the arrest, Johnson’s pockets contained controlled sub-
stances that he packaged individually for sale. Johnson also
carried other drug-dealing accoutrements. The loaded pistol
had a bullet in its chamber. A reasonable fact ﬁnder could de-
termine that Johnson carried a pistol to protect himself and
his drugs on the night he was arrested. Altogether, we believe
suﬃcient evidence supported the jury’s verdict ﬁnding John-
son guilty beyond a reasonable doubt.
                      III. CONCLUSION
    The district court administered jury instructions that cor-
rectly stated the law and suﬃciently charged the jury with its
task of determining whether Johnson possessed his ﬁrearm in
furtherance of a drug traﬃcking crime. The district court per-
missibly admitted Special Agent Aalto’s testimony, which
Aalto based on signiﬁcant law enforcement training and drug
enforcement experience. Lastly, the government presented
suﬃcient evidence to support Johnson’s conviction.
AFFIRMED.